Citation Nr: 0016097	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  95-36 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by joint and muscle pain.  

2.  Entitlement to service connection for a disorder 
manifested by headaches.  

3.  Entitlement to service connection for a disorder 
manifested by dizziness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from November 1990 
to May 1991, which included service in the Persian Gulf War 
in Southwest Asia.  The record also reflects that he had more 
than seventeen months of unverified, active military service 
prior to October 1990.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), and it was remanded in March 1999 for 
the purposes of obtaining additional medical records and 
having a VA physician review the claims file.  


REMAND

The appellant asserts that he has experienced joint and 
muscle pain, headaches, and dizziness since returning from 
the Persian Gulf War in Southwest Asia. where he served on 
active duty from January 4, 1991, to April 19, 1991.  VA 
medical records dated from 1994 to 1999 show complaints of 
joint and muscle pains, headaches, dizziness, nausea, memory 
loss, fatigue, alternating diarrhea/constipation, and 
diaphoresis.  Those records include assessments of 
questionable rheumatic arthritis, headaches, and arthralgias.  
A March 1999 laboratory test indicated that the RA factor was 
positive.  In an April 1995 medical statement, H. E. Kinnane, 
M.D., indicated that the appellant had elements strongly 
suggestive of "so called Persian Gulf mystery syndrome."  

At a November 1998 Travel Board hearing, the appellant 
described the following symptoms: pains in his elbow, 
shoulder, hip, knee, and ankle joints, which were 
occasionally severe; headaches that would occur two to three 
times a day and which were sometimes overwhelming, causing 
nausea and dizziness; and occasional diarrhea, loss of 
concentration, loss of memory, and rashes.  He also reported 
at that hearing that his treating VA physician, Dr. Doris, 
had attributed his symptoms to his experiences in the Persian 
Gulf War.  

In its March 1999 remand, the Board requested that a VA 
physician review the claims file and express an opinion as to 
whether the appellant's claimed symptoms were attributable to 
a diagnosed disorder or to an undiagnosed disorder.  The 
physician who undertook that review in April 1999 stated that 
the positive RA of one to 640 indicated a serial positive 
arthritis, the etiology of which was unclear but which would 
account for his multiple joint pain.  The physician did not 
address the appellant's symptoms involving headaches or 
dizziness.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where remand orders of the Board are 
not complied with, the Board itself errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
this case, the Board finds that the April 1999 review of the 
appellant's claims file by a VA physician did not fully 
comply with the Board's March 1999 remand because the 
examiner failed to indicate whether the appellant had an 
undiagnosed illness indicated by his symptoms of headaches 
and dizziness, or whether they were attributable to diagnosed 
disorders.  Therefore, in order to obtain additional medical 
evidence and to insure that the appellant receives his 
procedural due process rights, the Board finds that the 
claims must be remanded for the following actions:  

The RO should arrange for a VA physician, who 
has not previously been involved with this case 
and who may have some experience with 
evaluating veterans from the Persian Gulf War, 
to review the claims file for the purpose of 
determining the extent of the appellant's 
claimed symptoms (joint and muscle pain, 
headaches, and dizziness), and whether each of 
those symptoms are attributable to a clinically 
ascertainable disorder or whether they, along 
with others, are attributable to an undiagnosed 
illness(es).  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, a supplemental statement of the case 
should be furnished to the appellant and his representative, 
and they should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claims.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


